DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 22 February 2018. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of A comprises gadolinium, B comprises tantalum, D comprises zirconium of claim 1 in the reply filed on 10 November 2020 is acknowledged.

Applicant's election with traverse of the article being a turbine blade of claim 16 in the reply filed on 10 November 2020 is acknowledged.  The traversal is on the ground(s) that claim 16 is a proper Markush group that includes a limited number of turbine engine components, wherein a search relating to one turbine engine article having the recited coating features will identify any reference that is material to other turbine engine articles having the same coating. Therefore, the search and examination of the entire claim 16 can be made without serious burden.  This is found persuasive.
The requirement of species election of claim 16 is WITHDRAWN.

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 22 February 2018 and 28 March 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0242797 to Nagano et al. (hereinafter “NAGANO”) in view of United States Patent Application Publication No. 2004/0101699 to Vassen et al. (hereinafter “VASSEN”).

(A) Regarding Claim 1:
	NAGANO teaches:
An article (paragraphs 0001-0002: rotor blade, stator vane, combustor), comprising:
a substrate (paragraph 0002); and
xBOz, wherein A comprises a rare-earth element (e.g. gadolinium), B comprises tantalum, 2 ≤ x ≤ 3, and 6 ≤ z ≤ 7 (paragraph 0016: Ln3TaO7, wherein Ln is selected from the group comprising lanthanoid elements, paragraph 0007, of which gadolinium is one, to result in a disclosed oxide represented by Gd3TaO7).
However, the difference between NAGANO and the claimed invention is that NAGANO does not explicitly teach a partial substitution of the tantalum or niobium in the B position by zirconium or hafnium such that the oxide is represented by the general formula AxB1-yDyOz, wherein 0 < y < 1.
	VASSEN teaches:
An article (paragraph 0002: especially turbine blades and combustion chambers), comprising:
a substrate (paragraph 0016); and
a plurality of coatings disposed on the substrate (paragraph 0040: bond coat and heat insulating layer), wherein at least one coating in the plurality of coatings comprises an oxide of nominal composition AxB2-yB’yOz, wherein A comprises a rare-earth element (e.g. gadolinium), B comprises Zirconium, B’ comprises tantalum, x≈2, 0 < y < 2 and z≈7 (paragraph 0016: La2Zr2O7, wherein La is fully substituted for Gd, see abstract, and partial substitution of Zr with Ta, paragraph 0018, to result in a disclosed oxide represented by formula Gd2Zr2-yTa’yO7 with 0 < y < 2).
3TaO7 (see general formula AxBOz) and Gd2Zr2-yTa’yO7 (see general formula AxB2-yB’yOz) represent ceramic oxides with the cubic fluorite-type structure that are used in thermal barrier coatings. NAGANO teaches Tantalum in the B position. VASSEN teaches cations of tantalum partially substitute cations of zirconium in the B position. 
Accordingly, the prior art references teach tantalum and a combination of tantalum and zirconium are known in the art for providing cations in the B position of ceramic oxide thermal barrier coatings with the cubic fluorite-type structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxide coating of Nagano, Gd3TaO7, by substituting Ta for the combination of Zr and Ta in the B position with a maximum of 18 mole % tantalum, as taught by VASSEN (paragraph 0021), to result in an oxide represented by Gd3Zr1-yTayO7 with 0.1 < y ≤ 0.18 because both tantalum and a combination of tantalum and zirconium were known equivalents for providing cations in the B position of ceramic oxide thermal barrier coatings with reduced thermal conductivity compared to conventional yttria-stabilized zirconia (YSZ) achieving the predictable result of a thermal barrier coating having sufficient stability for long durations at temperatures in excess of 1200˚C (NAGANO paragraph 0005 and VASSEN paragraph 0014).
NOTE ON PRIOR ART INTERPRETATION:
VASSEN discloses a general empirical formula A2-xA’xB2-yB’yO7±x (paragraph 0025). VASSEN further discloses the invention resides in optimization of the thermal barrier coating represented by empirical formula A2B2O7 by substitution of elements in the A and/or B positions. Thus, either the A, B or both A and B positions can be substituted. VASSEN discloses that the substitution of A and B may be partial or full, paragraph 0016 and paragraph 0018, with tantalum, specifically, being suggested at no more than a partial of 18 mole %, paragraph 0021. Thus, the rejection herein partially substitutes cations in the B position. 
			
	(B) Regarding Claim 2:
		NAGANO as modified by VASSEN further teaches:
			B comprises tantalum (NAGANO paragraph 0016: Ln3TaO7).
	
(C) Regarding Claim 3:
		NAGANO as modified by VASSEN further teaches:
			D comprises Zirconium (VASSEN paragraph 0018).

(D) Regarding Claim 4:
		NAGANO as modified by VASSEN further teaches:
A comprises gadolinium (NAGANO paragraph 0016: Ln3TaO7, wherein Ln is selected from the group comprising lanthanoid elements, paragraph 0007, of which gadolinium is one).

(E) Regarding Claim 5:
		NAGANO as modified by VASSEN further teaches:
			0.1 ≤ y ≤ 0.5 (VASSEN paragraph 0021: 18 mole % tantalum, i.e. 0.1 < y ≤ 0.18).

(F) Regarding Claim 6:
		NAGANO as modified by VASSEN further teaches:
The oxide is of nominal composition A3B1-yDyOz, wherein A comprises a rare-earth element (e.g. gadolinium), B comprises tantalum, D comprises zirconium with 0 < y < 1 and 6 ≤ z ≤ 7.
NOTE ON PRIOR ART INTERPRETATION:
As set forth in the rejection of claim 1 above, NAGANO disclose an oxide LN3TaOz, wherein Ln is a lanthanoid element, paragraph 0007, of which gadolinium is one, to result in a disclosed oxide represented by Gd3TaO7 (paragraph 0016). VASSEN discloses a general empirical formula A2-xA’xB2-yB’yO7±x (paragraph 0025). VASSEN further discloses the invention resides in optimization of the thermal barrier coating represented by empirical formula A2B2O7 by substitution of elements in the A and/or B positions. Thus, either the A, B or both A and B positions can be substituted. VASSEN discloses that the substitution of A and B may be partial or full, paragraph 0016 and paragraph 0018, with tantalum, specifically, being suggested at no more than a partial of 18 mole %, paragraph 0021. Thus, the rejection herein substitutes the cations in the B position partially to result in an oxide Gd3Zr1-yTayO7 with 0.1 < y ≤ 0.18. 

(G) Regarding Claim 7:
		NAGANO as modified by VASSEN further teaches:
The oxide is of nominal composition Gd3Ta1-yZryOz, with 0 < y < 1 and 6.5 ≤ z ≤ 7.
NOTE ON PRIOR ART INTERPRETATION:
As set forth in the rejection of claim 1 above, NAGANO disclose an oxide LN3TaOz, wherein Ln is a lanthanoid element, paragraph 0007, of which gadolinium is one, to result in a disclosed oxide represented by Gd3TaO7 (paragraph 0016). VASSEN discloses a general empirical formula A2-xA’xB2-yB’yO7±x (paragraph 0025). VASSEN further discloses the invention resides in optimization of the thermal barrier coating represented by empirical formula A2B2O7 by substitution of elements in the A and/or B positions. Thus, either the A, B or both A and B positions can be substituted. VASSEN discloses that the substitution of A and B may be partial or full, paragraph 0016 and paragraph 0018, with tantalum, specifically, being suggested at no more than a partial of 18 mole %, paragraph 0021. Thus, the rejection herein substitutes the cations in the B position partially to result in an oxide Gd3Zr1-yTayO7 with 0.1 < y ≤ 0.18.

(H) Regarding Claim 8:
		NAGANO as modified by VASSEN further teaches:
The plurality of coatings comprises a thermal barrier coating comprising the oxide (NAGANO paragraphs 0002 and 0018).

(I) Regarding Claim 9:
		NAGANO as modified by VASSEN further teaches:
A concentration of the oxide is graded across a thickness of the thermal barrier coating (NAGANO paragraphs 0002 and 0018).

(J) Regarding Claim 15:
		NAGANO as modified by VASSEN further teaches:
A turbine engine component comprising the article of claim 1 (NAGANO paragraph 0001).

(K) Regarding Claim 16:
		NAGANO as modified by VASSEN further teaches:
The article is a combustor component, a turbine blade, a shroud, a nozzle, a heat shield, or a vane (NAGANO paragraph 0001).

(L) Regarding Claim 17:
		NAGANO teaches:
An article (paragraphs 0001-0002: rotor blade, stator vane, combustor), comprising:
a substrate (paragraph 0002); and
a plurality of coatings disposed on the substrate (paragraph 0002: bond coat and thermal barrier coating), wherein at least one coating in the plurality of coatings comprises an oxide of nominal composition AxBOz, wherein A comprises a rare-earth element (e.g. gadolinium), B comprises tantalum, 2 ≤ x ≤ 3, and 6 ≤ z ≤ 7 (paragraph 0016: Ln3TaO7, wherein Ln is selected from the group comprising lanthanoid elements, paragraph 0007, of which gadolinium is one, to result in a disclosed oxide represented by Gd3TaO7).
However, the difference between NAGANO and the claimed invention is that NAGANO does not explicitly teach a partial substitution of the tantalum or niobium in the B position by zirconium or hafnium such that the oxide is represented by the general formula AxB1-yDyOz, wherein 0 < y < 1.
	VASSEN teaches:
An article (paragraph 0002: especially turbine blades and combustion chambers), comprising:
a substrate (paragraph 0016); and
a plurality of coatings disposed on the substrate (paragraph 0040: bond coat and heat insulating layer), wherein at least one coating in the plurality of coatings comprises an oxide of nominal composition AxB2-yB’yOz, wherein A comprises a rare-earth element (e.g. gadolinium), B comprises Zirconium, B’ 2Zr2O7, wherein La is fully substituted for Gd, see abstract, and partial substitution of Zr with Ta, paragraph 0018, to result in a disclosed oxide represented by formula Gd2Zr2-yTa’yO7 with 0 < y < 2).
Thus, both Gd3TaO7 (see general formula AxBOz) and Gd2Zr2-yTa’yO7 (see general formula AxB2-yB’yOz) represent ceramic oxides with the cubic fluorite-type structure that are used in thermal barrier coatings. NAGANO teaches Tantalum in the B position. VASSEN teaches cations of tantalum partially substitute cations of zirconium in the B position. 
Accordingly, the prior art references teach tantalum and a combination of tantalum and zirconium are known in the art for providing cations in the B position of ceramic oxide thermal barrier coatings with the cubic fluorite-type structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxide coating of Nagano, Gd3TaO7, by substituting Ta for the combination of Zr and Ta in the B position with a maximum of 18 mole % tantalum, as taught by VASSEN (paragraph 0021), to result in an oxide represented by Gd3Zr1-yTayO7 with 0.1 < y ≤ 0.18 because both tantalum and a combination of tantalum and zirconium were known equivalents for providing cations in the B position of ceramic oxide thermal barrier coatings with reduced thermal conductivity compared to conventional yttria-stabilized zirconia (YSZ) achieving the predictable result of a thermal barrier coating having sufficient stability for long durations at temperatures in excess of 1200˚C (NAGANO paragraph 0005 and VASSEN paragraph 0014).
NOTE ON PRIOR ART INTERPRETATION:
VASSEN discloses a general empirical formula A2-xA’xB2-yB’yO7±x (paragraph 0025). VASSEN further discloses the invention resides in optimization of the thermal barrier coating represented by empirical formula A2B2O7 by substitution of elements in the A and/or B positions. Thus, either the A, B or both A and B positions can be substituted. VASSEN discloses that the substitution of A and B may be partial or full, paragraph 0016 and paragraph 0018, with tantalum, specifically, being suggested at no more than a partial of 18 mole %, paragraph 0021. Thus, the rejection herein partially substitutes cations in the B position..

(M) Regarding Claim 18:
		NAGANO as modified by VASSEN further teaches:
B comprises tantalum (NAGANO paragraph 0016: Ln3TaO7) and D comprises Zirconium (VASSEN paragraph 0018).

(N) Regarding Claim 19:
		NAGANO as modified by VASSEN further teaches:
The oxide is of nominal composition Gd3Ta1-yZryOz, with 0.1 < y ≤ 0.18 (VASSEN paragraph 0021) and 6.5 ≤ z ≤ 6.95 (VASSEN paragraph 0025 discloses a substitution of cations results in expected changes in the number of oxygen ions such that z is more or less than 7).
NOTE ON PRIOR ART INTERPRETATION:
As set forth in the rejection of claim 1 above, NAGANO disclose an oxide LN3TaOz, wherein Ln is a lanthanoid element, paragraph 0007, of which gadolinium is one, to result in a disclosed oxide represented by Gd3TaO7 (paragraph 0016). VASSEN discloses a general empirical formula A2-xA’xB2-yB’yO7±x (paragraph 0025). VASSEN further discloses the invention resides in optimization of the thermal barrier coating represented by empirical formula A2B2O7 by substitution of elements in the A and/or B positions. Thus, either the A, B or both A and B positions can be substituted. VASSEN discloses that the substitution of A and B may be partial or full, paragraph 0016 and paragraph 0018, with tantalum, specifically, being suggested at no more than a partial of 18 mole %, paragraph 0021. Thus, the rejection herein substitutes the cations in the B position partially to result in an oxide Gd3Zr1-yTayO7 with 0.1 < y ≤ 0.18.
.

Claim(s) 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of VASSEN, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2015/0159507 to Sivaramakrishnan et al. (hereinafter “SIVARAMAKIRSHNAN”).

(A) Regarding Claim 10:
	NAGANO as modified by VASSEN teaches:
The article of claim 1, wherein the plurality of coatings comprises a thermal barrier coating (NAGANO paragraphs 0002 and 0018).
However, the difference(s) between modified NAGANO and the claimed invention is that modified NAGANO does not explicitly teach a calcium-magnesium-aluminum-silicon-oxide (CMAS)-reactive material comprising the oxide.
	SIVARAMAKIRSHNAN teaches:
A thermal barrier coating comprises a plurality of coatings (Fig. 1), wherein the plurality of coatings includes a first layer (106) and a second layer (108), wherein the first layer comprises a material having a higher fracture toughness than the second material (paragraph 0023) and a second layer radially outward of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the thermal barrier coating of NAGANO by including a first layer of a first material with high fracture toughness and a radially outward CMAS-resistant material  comprising the oxide, as taught by SIVARAMAKIRSHNAN, in order to provide desirable levels of strain and damage tolerance to the coating system (SIVARAMAKIRSHNAN paragraph 0014) while resisting damage through the formation of various comparatively low-melting point phases collectively referred to as "CMAS" (SIVARAMAKIRSHNAN paragraph 0002) and thereby achieve the predictable result of a thermal barrier coating resistant to CMAS infiltration and having high strain tolerance (SIVARAMAKIRSHNAN paragraph 0005).

	(B) Regarding Claim 11:
		NAGANO as modified by VASSEN and SIVARAMAKIRSHNAN further teaches:
The CMAS-reactive material (SIVARAMAKIRSHNAN Fig. 1, 108) is disposed as a protective overlay coating on the thermal barrier coating.
	
(C) Regarding Claim 14:
		NAGANO as modified by VASSEN and SIVARAMAKIRSHNAN further teaches:
The thermal barrier coating comprises yttrium-stabilized Zirconia (SIVARAMAKIRSHNAN paragraph 0023, first material may be yttria-stabilized zirconia, including YSZ having a ytrria content in the range from about 7 to about 9).


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO in view of VASSEN and SIVARAMAKIRSHNAN, as applied to claim 10 above, and further in view of United States Patent Application Publication No. 2007/0119713 to Hasz (hereinafter “HASZ”).

(A) Regarding Claim 10:
NAGANO as modified by VASSEN and SIVARAMAKIRSHNAN teaches
The article of claim 1, wherein the plurality of coatings comprises a thermal barrier coating (NAGANO paragraphs 0002 and 0018).
However, the difference(s) between modified NAGANO and the claimed invention is that modified NAGANO does not explicitly teach surface connected pores, and the CMAS-reactive material is disposed within a plurality of surface connected pores.
	HASZ teaches:
A thermal barrier coating comprises a plurality of coatings (Fig. 2), wherein the plurality of coatings includes a first layer (50) and a second layer (56, 58), wherein the first layer comprises a material having a higher fracture toughness than the second material (paragraph 0041: yttria-stabilized zirconia), wherein this layer comprises surface connected pores (via the cracks 54) and a second layer radially outward of the first layer comprises a CMAS-reactive material including an oxide (paragraph 0039: alumina-based mitigation coating) is disposed within the cracks, pores and over the surface of the first layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the thermal barrier coating of NAGANO by including cracks, such that surface connected pores are formed in first layer, in order to minimize problems associated with thermal mismatch (HASZ paragraph 0004) and then fill these cracks and pores with the  electrophoresis (paragraph 0018), as taught by HASZ, in order to provide at least partial filling of the cracks to achieve the predictable result of inhibiting the movement and deleterious effects of various containment compositions (HASZ paragraph 0010).

	(B) Regarding Claim 13:
		NAGANO as modified by VASSEN and HASZ further teaches:
At least a portion of the surface-connected pores comprises a plurality of elongated surface-connected voids (HASZ, Fig. 2, cracks 54), and the CMAS-reactive material (HASZ, Fig. 2, 56) is disposed within the plurality of the elongated surface-connected voids.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,449,994, US 6,117,560, and US 8,114,800 disclose turbine engine components with ceramic thermal barrier coating. WO 2012/107130 teaches a ceramic thermal barrier coating with pyrochlore-like structure comprising tantalum (i.e. A2B2-yDyO7).


Allowable Subject Matter
Claim(s) is/are 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A) Regarding Claim(s) 20:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY

Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745